DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 4-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Day (Day, Jason Owen. Progress Towards the Creation of an On-Demand Single Photon Source Using Rydberg Atoms. Diss. University of Wisconsin--Madison, 2008.).
Regarding Independent Claim 1, Day teaches:

a) directing first and second sets of laser beams through a cloud of particles (Fig. 2.2 780nm Laser.), the first set of laser beams including a first probe beam (Fig. 2.2 780nm Laser.) and a first coupling beam (Fig. 2.2 top 480nm Laser.), the first probe beam and the first coupling beam propagating along a first path through the cloud of particles (Fig. 2.2 780nm Laser and top 480nm Laser going through chamber.), the second set of laser beams including a second probe beam and a second coupling beam (Fig. 2.2 10150nm Laser and bottom 480nm Laser going through chamber.), the second probe beam and the second coupling beam propagating along a second path through the cloud of particles (Fig. 2.2 10150nm Laser and bottom 480nm Laser going through chamber.), the second path intersecting the first path to define a Rydberg intersection (Fig. 2.2 10150nm Laser and bottom 480nm Laser going through chamber.); 
b) frequency sweeping the first and second laser beams (Page vii section 4.1; page viii section 4.3; page 16 lines 9 & 14; page 19 line 7 and elsewhere. See Fig. 4.1.); 
c) capturing respective first and second frequency spectra for the first and second probe laser beams (Fig. 2.2 CCD camera. See Fig. 4.1.); and 
d) characterizing a microwave electric field strength at the Rydberg intersection based on the first and second frequency spectra (See pages 71-74, section 4.5.3 on pages 72-74, specifically. See Fig. 4.8.).

    PNG
    media_image1.png
    333
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    820
    media_image2.png
    Greyscale

Regarding Claim 2, Day teaches all elements of claim 1, upon which this claim depends.
Day teaches the first probe beam and the first coupling beam counter-propagate along the first path; and the second probe beam and the second coupling beam counter-propagate along the second path (Fig. 2.2 Elements 780nm Laser, 1015nm Laser, top 480nm Laser, & bottom 480nm Laser all have their own paths going through chamber.).
Regarding Independent Claim 4, Day teaches:
A microwave sensor system comprising: 

a laser system for producing, a first probe beam (Fig. 2.2 780nm Laser.) and a first coupling beam (Fig. 2.2 top 480nm Laser.) directed through the particle cloud along a first path (Fig. 2.2 780nm Laser and top 480nm Laser going through chamber.); 
a second probe beam (Fig. 2.2 1015nm Laser.) directed and a second coupling beam (Fig. 2.2 Bottom 480nm Laser.) directed through the particle cloud along a second path that intersects the first path to define a Rydberg intersection (Fig. 2.2 780nm Laser and top & bottom 480nm Lasers going through chamber.); 
a frequency scanner for sweeping frequencies of the first and second probe beams (Page vii section 4.1; page viii section 4.3; page 16 lines 9 & 14; page 19 line 7 and elsewhere. See Fig. 4.1.); and 
a spectrum analyzer for characterizing a microwave electric field strength at the Rydberg intersection (See pages 71-74, section 4.5.3 on pages 72-74, specifically. See Fig. 4.1 & 4.8.).

    PNG
    media_image1.png
    333
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    820
    media_image2.png
    Greyscale

Regarding Claim 5, Day teaches all elements of claim 4, upon which this claim depends.
Day teaches the first probe beam and the first coupling beam counter-propagate along the first path; and the second probe beam and the second coupling beam counter-propagate along the second path (Fig. 2.2 Elements 780nm Laser, 1015nm Laser, top 480nm Laser, & bottom 480nm Laser all have their own paths going through chamber.).
Regarding Claim 6,
Day teaches a set of one or more steering elements for steering the beams so as to move the Rydberg intersection and characterize a microwave field strength distribution in the particle cloud (See Section 3.4 that begins on page 42 wherein all of the alignment tools are disclosed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Day (Day, Jason Owen. Progress Towards the Creation of an On-Demand Single Photon Source Using Rydberg Atoms. Diss. University of Wisconsin--Madison, 2008.).
Regarding Claim 3, Day teaches all elements of claim 1, upon which this claim depends.
Day does not explicitly teach repeatedly steering the first and second sets of laser beams so as to move the Rydberg intersection to new positions; repeat actions a-d for each new position; and compiling resulting microwave field strength characterizations to characterize a microwave field strength distribution in the cloud of particles.
But this would have been obvious to one of ordinary skill in the art before the effective filing because this would allow for more data to be gathered across the vapor cell that would reduce any unforeseen influences on measurements and it would also allow one to better control the MOT system to study more of the atoms in the vacuum chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858